Title: [Diary entry: 4 November 1770]
From: Washington, George
To: 

Sunday 4. The Ohio from the Mou⟨th⟩ of the Kanhawa runs thus—North 2 Miles—NNW 11/4 to the Mouth of a Creek & old Shawne Town N 6 W 11/2 Miles—NEt. 1 Do.—NE by Et. 11/2 NNEt. 4 Do. ENE ¾ of a Mile to the Mouth of a C[ree]k on the

west side, & to the Hills, wch. the Indians say is always a fire to which the Bottom from the Mouth of the Kanhawa continues & then ends. After passing these Hills (which may run on the River near a Mile) there appears to be another pretty good Bottom on the East side. At this place we met a Canoe going to the Illinoies with Sheep and at this place also, that is at the end of the Bottom from the Kanhawa, just as we came to the Hills, we met with a Sycamore abt. 60 yards from the River of a most extraordinary size it measuring (3 feet from the Gd.) 45 feet round, lacking two Inches & not 50 yards from it was another 31.4 round (3 feet from the Gd. also). The 2d. Bottom hinted at the other side (that is the one lying above the Bottom that reaches from the Kanhawa) is that taken notice of the 30th. Ulto. to lye in the shape of a Horse Shoe, & must from its situation, & quantity of level Ground be very valuable, if the Land is but tolerably good. After passing this bottom & abt. a Mile of Hills we enterd into the 3d. Bottom and Incampd. This bottom reaches within about half a Mile of the Rapid at the point of the Great Bent.